Citation Nr: 1547201	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  11-18 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a left shoulder clavicle fracture, status post repair, with residual scar (left shoulder disability).

2.  Entitlement to a disability rating in excess of 10 percent for a right ankle sprain, postoperative, with residual scar (right ankle disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 2006 to June 2009.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in October 2013.  A transcript of the hearing is of record.  

In August 2014, the Board denied the Veteran's claims for higher ratings for a right ankle disability and bilateral ingrown toenails.  The Board remanded the claims for service connection for a right shoulder disorder and for a higher rating for a left shoulder disability for additional development.

In a March 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for a right shoulder disorder.  The AOJ's grant of service connection for this issue constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, this matter is also no longer in appellate status.  See Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

The Veteran appealed the Board's August 2014 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2015, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a joint motion for partial remand (joint motion) requesting that the Court vacate the portion of the Board's decision that denied a rating in excess of 10 percent for a right ankle disability, and remand the case for readjudication in compliance with the directives specified.  The Court issued an order in August 2015, granting the joint motion, and returned the case to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  The Virtual VA electronic folder contains a copy of the October 2013 Board hearing transcript and VA treatment records dated from May 2011 to July 2012.  Otherwise the records in Virtual VA are irrelevant or duplicative of the records contained in VBMS.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The issue of entitlement to a higher rating for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's left shoulder disability is manifested by pain, stiffness, weakness, and limitation of motion resulting in functional impairment more nearly approximating the criteria for limitation of motion at the shoulder level.

2.  The Veteran has a history of acromioclavicular joint separation with surgical repair involving the resection of the clavicle and current evidence of instability of the left shoulder, but no evidence of dislocation or nonunion of the clavicle or scapula.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 20 percent rating, but no higher, for limitation of motion of the left shoulder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).

2.  The criteria for a separate 10 percent rating, but no higher, for instability of the left shoulder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5203 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  A February 2010 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, the letter was provided prior to the initial adjudication of the claim in July 2010. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran's service treatment records (STRs) and all identified and available post service treatment records have been obtained. 

The Veteran was medically evaluated in March 2010, July 2012, and October 2014.  As a whole, the examiners reviewed the Veteran's claims file, considered his complaints, conducted appropriate examinations, and provided complete rationales for all opinions expressed.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claim, as together they addressed the Veteran's symptoms in relation to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In addition, there is no objective evidence indicating that there has been a material change in the severity of the left shoulder disability since the Veteran was last examined.  38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

Regarding the Board's August 2014 remand, as noted above, the AOJ obtained outstanding VA treatment records, and scheduled the Veteran for an appropriate VA examination.  As such, the Board finds that the AOJ has substantially complied with the Board's prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999).

The Veteran was also provided an opportunity to testify at a Board hearing before the undersigned VLJ.  During that hearing, the undersigned VLJ identified the issues on appeal and asked questions about the Veteran's left shoulder symptomatology.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony and questioning by his representative and the VLJ, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Merits of the Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  With any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  In this case, the weight of the evidence indicates that the Veteran is left hand dominant.

The Veteran's left shoulder disability has been evaluated using the criteria for limitation of motion under Diagnostic Code 5201.  Under Diagnostic Code 5201, a 20 percent disability evaluation is warranted for limitation of motion of the major arm at shoulder level, and a 30 percent is assigned for limitation of motion of the major arm to midway between the side and shoulder level.  A 40 percent evaluation is assigned for limitation of motion of the major arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

For VA compensation purposes, normal range of motion for the shoulder is 180 degrees of forward flexion, 180 degrees of abduction, and 90 degrees of external and internal rotation.  See 38 C.F.R. § 4.71, Plate I.

The report of a March 2010 VA examination indicates that the Veteran fractured his left clavicle during service and underwent surgical repair.  He complained of residual pain and stiffness.  He denied having any episodes of dislocation or abnormal movement of the bones.  It was noted that he was right hand dominant.  Forward flexion and abduction of the left shoulder was normal, to 180 degrees.  External rotation and internal rotation was limited to 70 degrees.  The examiner indicated that there was objective evidence of painful motion, instability, and guarding of movement.  There was no additional limitation of motion with repetitive testing; however, pain was noted.  X-rays showed post-surgical changes of the resected clavicular head.  The diagnosis was left clavicle fracture, status post repair with residual scar and moderate instability.  The examiner indicated that pain affected the use of the left arm.  

The scar measured 12 centimeters (cm) long and 2 cm wide.  There was no tenderness, adherence to underlying tissue, frequent loss of covering of skin over the scar, induration, or inflexibility of the skin in the area of the scar.  The scar was elevated or depressed on palpation and was darker than the area around the scar.  

The report of the July 2012 VA examination indicates that the Veteran was left-hand dominant.  He complained of constant pain averaging 8/10, and sometimes 10/10.  He said that he could not sleep on his left shoulder and that his symptoms were aggravated by lifting or with any movement.  Range of motion of the left shoulder was to 150 degrees of forward flexion with pain beginning at 110 degrees.  Abduction was limited to 160 degrees with pain beginning at 160 degrees.  Range of motion was not additionally limited with repetitive testing.  The examiner noted that the Veteran had pain on movement, and tenderness or pain on palpation of the joint.  There was no guarding in either shoulder.  Muscle strength testing was 4/5 with abduction and forward flexion of the left shoulder.  Testing for rotator cuff conditions was negative.  The examiner indicated that there was no history of recurrent dislocation or subluxation of the glenohumeral joint.  Crank apprehensive and relocation tests were negative.  The examiner reported that there was no acromioclavicular joint condition or any other impairment of the clavicle or scapula.  There was no tenderness on palpation of the acromioclavicular joint and cross-body adduction test was negative.  The examiner indicated that the Veteran had a scar, but that it was not painful, unstable, or greater than 39 square cm.  X-rays were normal.

An August 2012 MRI showed a widened acromioclavicular interval secondary to prior clavicle resection.  The impression was post-surgical changes about the acromial extremity of the clavicle, subdeltoid/subacromial bursal fluid present, and mild subscapularis tendinosis without rotator cuff tear.  

During the October 2013 Board hearing, the Veteran testified that he had left shoulder pain, was unable to pick up anything over 10 or 15 pounds, and felt there was a lack of stability for doing certain things.  See Board Hearing Transcript (Tr.) at 7.  He said he had difficulty picking things up, lifting over his head, and getting things off shelves.  See, Tr. at 8.  He stated that he had episodes of pain requiring him to rest three or four times a day.  See, Tr. at 9.  He also said that he had difficulty falling and staying asleep because of the pain.  He stated the pain did not affect his job because he worked at a desk.  See, Tr. at 7.  

The report of the October 2014 VA examination indicates that the Veteran had a history of acromioclavicular joint separation of the left shoulder with surgical repair in March 2008.  The Veteran complained of residual weakness and stiffness.  He reported that his left shoulder popped and grinded with movement.  He said there were no flare-ups, but that he was unable to lift his one-year daughter who weighed about 20 pounds.  The examiner indicated that the Veteran was left hand dominant.  Range of motion of the left shoulder was limited to 160 degrees of forward flexion and 140 degrees of abduction.  External rotation was limited to 70 degrees.  Internal rotation was limited to 50 degrees.  The examiner indicated that pain was noted on examination and caused functional loss and that there was objective evidence of pain with weight bearing and localized tenderness or pain on palpation.  After repetitive testing, there was no additional loss of range of motion; however the examiner stated that the examination supported the Veteran's statements describing functional loss with repetitive use over time due to pain, weakness, fatigability, or incoordination.  The examiner could not describe this additional functional loss in terms of range of motion because the Veteran's shoulders were not flared up at the time.  However, the examiner later indicated that the Veteran did not report having any flare-ups of the left shoulder.  Muscle strength testing of the left shoulder was 4/5 with forward flexion and abduction.  There was no muscle atrophy.  

The examiner indicated that a rotator cuff condition was suspected.  The empty-can, external rotation/infraspinatus strength, and lift-off subscapular tests were positive, indicating possible supraspinatus tendinopathy or tear.  In addition, shoulder instability, dislocation or labral pathology was suspected.  Crank apprehension and relocation test was positive, indicating possible shoulder instability.  The examiner indicated that there was no clavicle, scapula, acromioclavicular joint or sternoclavicular joint condition suspected, and no impairment of the humerus (e.g., nonunion, malunion, or other deformity).  The examiner opined that the left shoulder surgery resulted in intermediate residual weakness, pain and/or limitation of motion.  The surgical scar was not painful or unstable, and was not greater than 39 square cm.  The examiner opined that the Veteran's bilateral shoulder condition would limit his ability to perform repetitive heavy lifting, pushing or pulling, as well as any overhead work.  The examiner also indicated that there was no evidence of any malunion or nonunion of the left clavicle and scapula, noting that the 2012 MRI was essentially unremarkable, with only mild rotator cuff tendinosis and bursal fluid present.  Clinically, the Veteran continued to experience chronic pain, as well as local weakness and stiffness of the left shoulder, which was clearly demonstrated on examination.  An October 2014 MRI showed mild to moderate supraspinatus and infraspinatus tendinopathy with mild subdeltoid bursitis with a possible posterior/inferior labral tear.  

VA treatment records show that the Veteran complained of bilateral shoulder pain; however, treatment was focused on the right shoulder.  

Based on the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a higher 20 percent rating is warranted for the left shoulder disability under Diagnostic Code 5201.  A 20 percent rating is warranted for limitation of motion of the arm to shoulder level, i.e., 90 degrees.  In this case, the examination reports show forward flexion and abduction greater than 90 degrees; however, the July 2012 VA examiner noted that pain began at 110 degrees with forward flexion.  Moreover, the Veteran has consistently complained of having difficulty working overhead and the October 2014 VA examiner indicated that the Veteran would not be able to perform any work overhead and noted residual weakness and pain.  Thus, a 20 percent rating is appropriate when considering functional impairment caused by pain, weakness, and incoordination, especially during any periods of flare-ups or with repetitive use.

A rating higher than 20 percent for the left shoulder disability is not warranted under Diagnostic Code 5201.  To warrant a higher 30 percent rating, the evidence must show functional impairment equivalent to limitation of motion of the arm to midway between the side and the shoulder level, i.e., 45 degrees.  As noted above, at worst, forward flexion was limited to 150 degrees with pain at 110 degrees, and abduction was limited to 140 degrees.  The functional impairment described by the VA examiners and the Veteran is not comparable to limitation of motion to 45 degrees.  Therefore, a rating in excess of 20 percent is not warranted even when additional functional loss is considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.

The Board notes that the Veteran's left shoulder instability is not contemplated by the criteria under Diagnostic Code 5201.  Therefore, the Board finds that a separate 10 percent rating is warranted for left shoulder instability under Diagnostic Code 5203.  Under Diagnostic Code 5203, a 10 percent rating is warranted for malunion of the clavicle or scapular and for nonunion without loose movement.  A 20 percent rating is warranted for nonunion with loss movement and for dislocation of the clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203.  

In this case, the Veteran has a history of left shoulder acromioclavicular separation with repair involving the resection of the clavicle.  Although the VA examiners indicated that there was no current clavicle impairment, the August 2012 MRI showed post-surgical changes about the acromial extremity of the clavicle.  In addition, there has been objective evidence of instability.  The March 2010 VA examiner noted objective evidence of instability with guarding of movement.  The October 2014 VA examination also indicated that shoulder instability was suspected, noting that crank apprehension and relocation tests were positive.  Finally, during the Board hearing, the Veteran said he felt that he experienced instability with certain movements.  See, Tr. at 7.  Therefore, the Board finds that a separate 10 percent rating is warranted for under Diagnostic Code 5203.  A higher rating is not warranted because the evidence does not demonstrate dislocation or nonunion of the clavicle or scapula.  

A separate compensable rating is not warranted for the Veteran's surgical scar.  The VA examiners indicated that the scar was not unstable or painful and did not measure 39 square centimeters or more.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.

The Board has considered other potentially applicable diagnostic codes, but does not find any that further assist the Veteran in this case.  The evidence does not demonstrate any ankylosis, impairment of the humerus, or dislocation of the left shoulder.  Thus, Diagnostic Codes 5200 and 5202 are not for application.  In this case, the Board finds that the left shoulder disability is appropriately evaluated under Diagnostic Codes 5201 and 5203, which contemplate limitation of motion, instability, and functional loss.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

The Board has considered the Veteran's lay statements.  The Veteran is competent to report his observations with regard to his left shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds his statements consistent with the ratings assigned.  To the extent he argues his symptoms are more severe, his statements must be weighed against the other evidence of record.  Here, the Board finds the specific examination findings of trained health care professionals to be of greater probative weight than the Veteran's more general, although competent and credible, lay assertions regarding the severity of his left shoulder disability. 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria reasonably describe the symptomatology related to the Veteran's left shoulder disability.  He has described symptomatology involving pain, weakness, stiffness, limitation of motion, and instability.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as more movement than normal; weakened movement; excess fatigability; incoordination; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Diagnostic Code 5201 generally contemplates all musculoskeletal symptoms in determining the limitation of motion of the left shoulder and Diagnostic Code 5203 contemplates instability.  As such, the Veteran's functional disability picture contemplates his pain, weakness, stiffness, general discomfort, and instability, which impacts his ability to work overhead and lift objects. 

For these reasons, the Board finds that the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) .

In addition, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for a right shoulder disability, a left shoulder disability, a right ankle disability, and bilateral ingrown great toe nails.  In this case, however, there are no additional symptoms that have not been attributed to a specific service-connected disability.  The evidence also does not indicate frequent hospitalizations or marked interference with employment.  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In sum, for the left shoulder disability, the Board finds that a 20 percent rating, but no higher, is warranted for limitation of motion of the left shoulder, and that a separate 10 percent rating, but no higher, is warranted for instability of the left shoulder.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine; however, the Board finds that the preponderance is against assignment of any higher ratings.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Finally, the Board has declined to expand the scope of this appeal to include consideration of a total disability rating based on individual unemployability (TDIU).  The Board recognizes that TDIU may be considered part and parcel of an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (per curiam) (holding that a TDIU claim is part and parcel of pending claims for higher evaluations for individual service-connected disabilities).  Here, however, the Veteran has not claimed nor does the evidence indicate that he is unemployable due to his service-connected left shoulder disability.  Accordingly, TDIU is not deemed to be a component of the current appeal.


ORDER

A 20 percent rating for limitation of motion of the left shoulder is granted, subject to the law and regulations governing the award of monetary benefits.

A separate 10 percent rating for instability of the left shoulder is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

In light of the joint motion, the Board finds that remand is necessary for an additional VA examination for the Veteran's right ankle.  Specifically, the parties agreed that the Board did not provide an adequate statement as to why the evidence did not demonstrate "marked" limitation of motion of the right ankle, and did not address the July 2012 VA examiner's statement that the Veteran had undergone a total right ankle joint replacement, which would warrant a minimum 20 percent rating under Diagnostic Code 5056.  

In this case, the evidence does not indicate that the Veteran underwent a total right ankle joint replacement.  Rather, he underwent surgery to repair a right peroneal and retinaculum tear in August 2010.  The fact that the July 2012 VA examiner indicated that the Veteran underwent a total right ankle joint replacement is a factual error that undermines the examination as a whole.  In addition, during the October 2013 Board hearing, the Veteran stated that he had instability of the right ankle, which was not observed during the July 2012 examination.  See Tr. at 12.  He also said that he had nerve damage as a result of the surgery, which was also not considered in July 2012.  See, id. at 12.  For these reasons, the Board finds that another VA examination is needed.  

In addition, any outstanding VA outpatient treatment records should be obtained.


Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center (VAMC), to include the VA North Texas Health Care System, Dallas VAMC, and Fort Worth Outpatient Clinic, and obtain and associate with the claims file all outstanding records of treatment, to include records dated since January 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to ascertain the current severity, and manifestations of his service-connected right ankle disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner must describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected right ankle disability.  The appropriate Disability Benefit Questionnaire (DBQ) should be utilized.

The examiner must describe the Veteran's surgical history relating to the right ankle and clarify whether he underwent a total right ankle joint replacement.  

The examiner must also indicate whether the Veteran has any nerve damage associated with his right ankle disability.  If so, the examiner must describe the symptoms and note any functional impairment resulting from the nerve damage.  The appropriate Disability Benefit Questionnaire (DBQ) should be utilized.

3.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


